DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/700,002 filed 12/02/2019.

Information Disclosure Statement
The information disclosure statements filed 12/02/2019 and 05/10/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Buczynski on 06/02/2022.
Independent claim 1 is amended to include the limitation of dependent claims 2, 3 and 5. Also, dependent claim 6 has been rewritten into independent claim form to include the limitations of claims 1, 2 and 3. Note that dependent claims 7, 9, 14, 16, 18 remain currently presented as filed originally, although these claims are not written below. See below.

Proposed Examiner’s Amendments for Application 16/700,002
(Currently Amended)  A winding inductor component comprising:
	a core having a columnar shaft portion and a pair of support portions provided at both ends of the shaft portion;
	terminal electrodes provided on the pair of support portions, respectively, and being non-magnetic bodies; and
	a wire wound around the shaft portion and having both end portions connected to the terminal electrodes of the pair of support portions,
wherein
	the support portions are made of ceramic,
	the terminal electrodes include base layers being sintered bodies of glass containing silver, which are formed on surfaces of the support portions, and plating layers which cover the base layers,
	the plating layers include copper electrode layers made of copper and covering the base layer,
the terminal electrodes have bottom surface portion electrodes formed on bottom surfaces of the support portions,
	the plating layers include tin electrode layers made of tin and covering the copper electrode layers,
	the copper electrode layers are thicker than the tin electrode layers in the bottom surface portion electrodes, and
	end portions of the wire are connected to the bottom surface portion electrodes.

	2.-3.  (Canceled)
	
4.  (Currently Amended)  The winding inductor component according to Claim [[3]]1, wherein 
	a thickness dimension of the copper electrode layers is from about 10 [Symbol font/0x6D]m to about 30 [Symbol font/0x6D]m.

	5.  (Canceled)  

6.  (Currently Amended)  [[The]]A winding inductor component comprising:
	a core having a columnar shaft portion and a pair of support portions provided at both ends of the shaft portion;
	terminal electrodes provided on the pair of support portions, respectively, and being non-magnetic bodies; and
	a wire wound around the shaft portion and having both end portions connected to the terminal electrodes of the pair of support portions,
wherein
	the support portions are made of ceramic,
the terminal electrodes include base layers being sintered bodies of glass containing silver, which are formed on surfaces of the support portions, and plating layers which cover the base layers,
the plating layers include copper electrode layers made of copper and covering the base layers, 
	the terminal electrodes have bottom surface portion electrodes formed on bottom surfaces of the support portions, and
	the base layers are thinner than the copper electrode layers in the bottom surface portion electrodes.

	8.  (Canceled)

	10.-13.  (Canceled)

	15.  (Canceled)

	17.  (Canceled)

	19.-20.  (Canceled)

Allowable Subject Matter
Claims 1, 4, 6, 7, 9, 14, 16, 18 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A winding inductor component comprising: a core having a columnar shaft portion and a pair of support portions provided at both ends of the shaft portion; terminal electrodes provided on the pair of support portions, respectively, and being non-magnetic bodies; and a wire wound around the shaft portion and having both end portions connected to the terminal electrodes of the pair of support portions, wherein the support portions are made of ceramic, the terminal electrodes include base layers being sintered bodies of glass containing silver, which are formed on surfaces of the support portions, and plating layers which cover the base layers, the plating layers include copper electrode layers made of copper and covering the base layer, the terminal electrodes have bottom surface portion electrodes formed on bottom surfaces of the support portions, the plating layers include tin electrode layers made of tin and covering the copper electrode layers, the copper electrode layers are thicker than the tin electrode layers in the bottom surface portion electrodes, and end portions of the wire are connected to the bottom surface portion electrodes.
          Therefore, claim 1 and its dependent claims 4, 7, 9, 14, 18 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; A winding inductor component comprising: a core having a columnar shaft portion and a pair of support portions provided at both ends of the shaft portion; terminal electrodes provided on the pair of support portions, respectively, and being non-magnetic bodies; and a wire wound around the shaft portion and having both end portions connected to the terminal electrodes of the pair of support portions, wherein the support portions are made of ceramic, the terminal electrodes include base layers being sintered bodies of glass containing silver, which are formed on surfaces of the support portions, and plating layers which cover the base layers, the plating layers include copper electrode layers made of copper and covering the base layers,  the terminal electrodes have bottom surface portion electrodes formed on bottom surfaces of the support portions, and the base layers are thinner than the copper electrode layers in the bottom surface portion electrodes.
          Therefore, claim 6 and its dependent claim 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847